[J-109-2020]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ROBERT KIRKSEY, JR.,                           :    No. 18 WAP 2020
                                               :
                    Appellant                  :    Appeal from the Order of the
                                               :    Superior Court entered October 9,
                                               :    2019 at No. 421 WDA 2018,
              v.                               :    affirming the Judgment of the Court
                                               :    of Common Pleas of Allegheny
                                               :    County entered April 12, 2018 at
CHILDREN'S HOSPITAL OF PITTSBURGH              :    No. GD 14-010939.
OF UPMC, UNIVERSITY OF PITTSBURGH              :
PHYSICIANS, AND SATYANARAYANA                  :    ARGUED: December 2, 2020
GEDELA, M.D.,                                  :
                                               :
                    Appellees                  :


                                       ORDER


PER CURIAM


      AND NOW, this 10th day of December, 2020, this appeal is DISMISSED as having

been granted improvidently.



      Justice Wecht files a concurring statement.